Citation Nr: 1433166	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  08-23 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, claimed as an undiagnosed illness.

2.  Entitlement to service connection for a thyroid disorder, claimed as an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to March 1996, including service in Southwest Asia, for which he was awarded the Combat Action Ribbon.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from May 2007 and October 2007rating decisions by the Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) in Wichita, Kansas.

In December 2007, the Veteran presented hearing testimony before a Decision Review Officer (DRO) at the RO.  A transcript of this hearing has been associated with the claims file.

In September 2012, the Board remanded the case for further development.  As will be discussed below, the Board must remand the case again because the file does not reflect substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (2998).  

The Board notes that the Veteran's appeal originally included the issue of entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome (IBS) and gastroesophageal reflux disease (GERD), claimed as an undiagnosed illness.  However, in a March 2013 rating decision, the Appeals Management Center (AMC) granted service connection for IBS and assigned a noncompensable evaluation, effective from May 17, 2006, and a 30 percent evaluation, effective from January 18, 2013.  This was considered as a grant of the full benefit sought on appeal and therefore, the issue is no longer considered on appeal.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the documents in the electronic files reveals VA treatment notes that are relevant to the issues on appeal.  The RO considered those records in a March 2013 supplemental statement of the case (SSOC).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that some of the prior directives from the September 2012 remand were not completed.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id. 

In the September 2012 remand, the Board directed the RO to provide the Veteran with VA examinations to determine the nature and etiology of his claimed skin and thyroid disorders.  The examining dermatologist and endocrinologist were requested to "construct a detailed written history of the nature and extent of the appellant's pertinent claimed pathology."  Each specialist was also directed to "determine the onset, nature, clinical significance and severity of any documented pertinent disorder."  Specifically, the examiners were requested to provide opinions as to whether the Veteran's current pertinent pathology was causally or etiologically related to his period of military service, to include his service in Iraq, or to some other cause or causes; related to symptoms or signs he may have had during service; or related to symptoms and signs that may have occurred within one year of his separation from service.  In addition, if any condition could not be attributed to a diagnosed illness, the examiners were directed to "state whether there is affirmative evidence that the undiagnosed illness was not incurred during active service during the Gulf War, or that the undiagnosed illness was caused by a supervening condition or event that occurred after the appellant's departure from service or that the undiagnosed illness was the result of some other cause or medical condition unrelated to service."

The Veteran was provided a VA skin diseases examination in November 2012.  The examiner noted that the Veteran had no previous history of acne or similar lesions during service.  He diagnosed the Veteran with furunculosis and he did not provide any etiology opinions.

In January 2013, the Veteran underwent a VA thyroid conditions examination.  The examiner noted that the Veteran developed a "knot" in his throat and was subsequently diagnosed with Hashimoto's disease and primary hyperthyroidism.  The examiner diagnosed the Veteran with hyperthyroidism and opined that it was "at least as likely as not" incurred in or caused by the claimed in-service injury, event, or illness.  However, he included the following contradictory rationale in his report: 

As per the [V]eteran, his thyroid condition began after the year 2000, well following his discharge from military service.  In addition, the [claims] file does not show any evidence of a thyroid condition during military service."  

Therefore, a remand is necessary to obtain clarifying opinions that are fully responsive to the remand directives below for the purpose of determining the nature and etiology of any and all skin and thyroid disorders that may be present.

Accordingly, the case is REMANDED for the following action:

1. The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his skin and thyroid disorders.  

Specifically, the Veteran is requested to provide identifying information for any outstanding private treatment records, including treatment for his skin disorder, as identified in a September 2011 VA treatment note.

A specific request should also be made for any outstanding VA medical records dated from January 2013 to the present.

After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.


2. Thereafter, the RO should obtain a clarifying medical opinion from the VA examiner who conducted the November 2012 VA skin diseases examination.  If the VA examiner is not available, another appropriate clinician should be asked to provide a clarifying medical opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service records, and statements.

The examiner should address the Veteran's report that his skin rash started during service in Iraq.  See March 2007 VA treatment note.  In addition, the examiner should address the Veteran's contention that his current skin disorder was caused by his Gulf War service, including exposure to oil fires and Anthrax vaccinations.  See May 2006 claim, December 2007 hearing transcript.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned opinion.

The examiner should state whether it is at least as likely as not that the Veteran currently has a skin disorder that is etiologically related to his military service, to include his service in Iraq.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

If any skin disorder cannot be attributed to a diagnosed illness, the examiner should state whether there is affirmative evidence that the undiagnosed illness was not incurred during active service during the Gulf war, or that the undiagnosed illness was caused by a supervening condition or event that occurred after the Veteran's separation from service, or that the undiagnosed illness was the result of some other cause or medical condition unrelated to service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in related to its history [,]" 38 C.F.R. § 4.1. copies of all pertinent records in the claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3. The RO should obtain a clarifying medical opinion from the VA examiner who conducted the January 2013 VA thyroid conditions examination.  If the VA examiner is not available or is unable or unwilling to provide the requested opinions, another appropriate clinician should be asked to provide a clarifying opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service records, and statements.

The examiner should address the Veteran's report that his current hyperthyroidism is related to contact with depleted uranium, Gulf War oil fires, and poison gas residue from containment bunkers being blown up.  See October 2007 statement, December 2007 hearing transcript.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned opinion.

The examiner should state whether it is at least as likely as not that the Veteran currently has a thyroid disorder that is etiologically related to his military service, to include his service in Iraq.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

If any thyroid disorder cannot be attributed to a diagnosed illness, the examiner should state whether there is affirmative evidence that the undiagnosed illness was not incurred during active service during the Gulf war, or that the undiagnosed illness was caused by a supervening condition or event that occurred after the Veteran's separation from service, or that the undiagnosed illness was the result of some other cause or medical condition unrelated to service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in related to its history [,]" 38 C.F.R. § 4.1. copies of all pertinent records in the claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4. The RO should review the opinion/examination reports to ensure that it is in compliance with this remand.  If the reports are deficient in any manner, the RO should implement corrective procedures.

5. After completing the above actions, the RO should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs  

6. When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



